Holt, J.
(dissenting).
I dissent for the reason that I believe the legislature, by separating the county option election from all other elections, has indicated an intent not to make applicable the rule which, under previous local option laws, was adopted by the court in determining whether a majority of the total votes cast was in favor of or against the licensing of drinking places. It seems to me, under the present law, the negative and affirmative upon the county option proposition stand like two opposing *297candidates at an election. The one securing the greater number of lawful votes prevails. This idea seems borne out by the form of certificate prescribed for the return to be made by the canvassing board.